     Case 2:19-cr-00049-RMP        ECF No. 80     filed 09/02/20   PageID.285 Page 1 of 7



                Andrea K. George
 1              10 North Post Street, Suite 700
                Spokane, Washington 99201
2               509.624.7606
                Attorney for Jaydin Ledford

 3

4

 5
                          United States District Court
6                        Eastern district of Washington

 7

8    United States,                                 No. 2:19-CR-049-RMP

9                           Plaintiff,

10        v.                                        Sentencing Memorandum

11   Jaydin Ledford,

12                          Defendant.

13

14

15

16

17

18

19
     Case 2:19-cr-00049-RMP      ECF No. 80         filed 09/02/20   PageID.286 Page 2 of 7




 1               I.    Probation is the appropriate sentence

2                 “You can’t come up with a formula to change the way you
                  experience the world.”
 3
                  Sylvia Nasar, A Beautiful Mind.
4
           A variance from the Guidelines is appropriate. Jaydin’s motive for his
 5
     Facebook post was righteous; the means he took to do it, was not. But that is
6
     because, he views the world through a different lens, with multiple mental health
 7
     issues, including autism, ADHD, anxiety and depression. Because of autism, he
8
     has a difficult time understanding social cues and thus he would be vulnerable in
9
     prison. Prison would exacerbate his anxiety, depression and physical pain for
10
     which he is now receiving treatment. He is now in a better place than he was
11
     with housing, social services, social security disability income, and treatment.
12
           Probation is the appropriate sentence.
13
           A.     The §3553(a) factors warrant a variance from the Guidelines
14
           In determining the appropriate sentence, district courts must follow the
15
     framework of 18 U.S.C. §3553(a), imposing “a sentence sufficient, but not greater
16
     than necessary” to (A) reflect offense seriousness, promote respect for the law, and
17
     provide just punishment; (B) afford adequate deterrence; (C) protect the public; and
18
     (D) provide the defendant with “needed educational or vocations training, medical
19
                                  Sentencing Memorandum
                                            –1–
     Case 2:19-cr-00049-RMP        ECF No. 80   filed 09/02/20   PageID.287 Page 3 of 7




 1   care, or other correctional treatment.” 18 U.S.C. §3553(a)(2). Simultaneously, the

2    court must consider the nature and circumstances of the offense and the history and

 3   characteristics of the defendant. §3553(a)(1).

4          While the court is directed to consider the sentencing range established by the

 5   Sentencing Commission, the United States Sentencing Guidelines are not

6    mandatory. United States v. Booker, 125 S. Ct. 738, 756-57 (2005).

 7                1.    His motive was rightous; his means was not

8          Jaydin Ledford experiences the world with an unique, beautiful, hyper-

9    stimulated mind, constantly in motion, constantly seeking solutions to the world’s

10   problems – climate change, the timeline for when the world will end, the need to

11   invest in hydrogen base engines, gun violence. His brain seamlessly jumps from one

12   urgent concern to the next.

13         In 2018, he had an urgent concern about Sherriff K. Washington State passed

14   Initiative 1639, requiring increased background checks, training, age limitations and

15   waiting periods for sales of semiautomatic assault rifles. O.K. publically proclaimed

16   the law unconstitutional. He proclaimed there was nothing in the law to enforce.

17   Jaydin was concerned, concerned that O.K. would not do his job. A pacifist by

18   nature, opposed to gun violence and anxious to do his part, Jaydin sent out

19   Facebook posts – “[O.K.] is gonna get a bullet in his skull;” “I1639 is law. Sheriffs

                                   Sentencing Memorandum
                                             –2–
     Case 2:19-cr-00049-RMP      ECF No. 80     filed 09/02/20   PageID.288 Page 4 of 7




 1   that are non compliant will be shot by me.” While hyperbole on his part, Jaydin’s

2    purpose was to threaten O.K. into enforcing the law.

 3          Instead, Jaydin was indicted, arrested, pleaded guilty to posting a threat in

4    interstate communications and now awaits sentencing.

 5          Jaydin’s guideline range is 18-24 months. As Jaydin pled to a Class D felony,

6    probation is permissible. It is also appropriate. He threatened O.K. to push the

 7   sheriff to do his job – enforce gun control to prevent gun violence. A perfectly

8    reasonable end. His motive was rightous; his means was not.

9                 2.     He views the world through a different lens

10          To that end, Jaydin lives with autism, depression, attention-

11   deficit/hyperactive disorder (ADHD) and overanxious disorder. It is through this

12   lens, he views and responds to the world. This deep thinker, social justice warrior

13   and affable, gentle being is in a far better place than he was when he chose the

14   wrong means to get the sheriff to enforce Washington’s new gun control law.

15                3.     Jaydin would be vulnerable in prison

16          “Individuals with autism spectrum disorder do poorly in correctional

17   settings.” 1 The inability to read social cues in a prison environment can be life-

18
        1
          Isbella Michna, MD and Robert Trestman, PhD, MD, Correctional Management
19   and Treatment of Autism Spectrum Disorder, J Am Acad Psychiatriy Law 44:253-58, p.
     253 (Nov 2, 2016) (available at https://bit.ly/34LabS2).
                                  Sentencing Memorandum
                                            –3–
     Case 2:19-cr-00049-RMP        ECF No. 80    filed 09/02/20   PageID.289 Page 5 of 7




 1   threatening. “The [criminal justice system] currently lags behind the community in

2    recognizing and appropriately managing individuals with ASD.”2 ASD prisoners

 3   are particularly vulnerable to other inmates’ predatory behavior “because of their

4    naivete and inability to discern motives. Extortion and sexual predation are not

 5   unusual in these environments.”3

6                     4.   He is in treatment for anxiety, depression and pain

 7            Jaydin is living with severe anxiety, depression and physical pain from

8    scoliosis. In 2017, he was diagnosed with major dipressive disorder, severe, with a

9    high risk of future suicide. He was immediately seen at Okanogan Behavior Health

10   and did will with cognitive and behavioral therapy. (PSI 60) He is back involved

11   with counseling and sees a counselor on a weekly basis.

12            Along with emotional pain, Jaydin experiences physical pain on a daily basis.

13   Jaydin is currently participating in ongoing osteopathic manipulative therapy due to

14   his scoliosis. Despite the daily pain, he is not taking any pain medication, although

15   prior to his arrest, he ingested marijuana which significantly eased the pain.

16

17      2
            Id. at 255.
18      3
         Jack T. Donson, Prison Accomodations. Representing People with Autism Spectrum
     Disorders, Elizabeth Kelley, Editor, p. 157. Jack Donson is a former BOP employee
     and is now a BOP policy expert and advocate. He runs My Federal Prison
19   Consultant, LLC.
                                   Sentencing Memorandum
                                             –4–
     Case 2:19-cr-00049-RMP        ECF No. 80    filed 09/02/20   PageID.290 Page 6 of 7




 1                     5.    He is in a better place

2              Jaydin is now in weekly counseling, has stable housing, receives social

 3   security disability income 4 and has a support network. A prison sentence would

4    deprive him of these services.

 5                                        II.    Conclusion

6          Probation is the appropriate end. Having an additional support network will

 7   held Jaydin when all of the world’s troubles are crashing down upon him and he

8    feels the need to save the world.

9          A variance is appropriate because his motive was right. A sheriff should

10   enforce the law.

11   Dated: September 2, 2020.
                                         Federal Defenders of Eastern Washington & Idaho
12

13                                       s/Andrea K. George

14                                       Andrea K. George, MN 202125
                                         10 North Post Street, Suite 700
15                                       Spokane, Washington 99201
                                         t: (509) 624-7606
16                                       f: (509) 747-3539
                                         andrea_george@fd.org
17

18
           4
             Jaydin asks that the Court waive the $1,425.10 outstanding balance for the
     location monitoring costs during pretrial release. He receives $763 in social security
19   and $193 in food stamps per month. He does not have the income to pay this
     balance.
                                   Sentencing Memorandum
                                             –5–
     Case 2:19-cr-00049-RMP     ECF No. 80    filed 09/02/20   PageID.291 Page 7 of 7




 1                                Service Certificate

2         I certify that on September 2, 2020, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF System, which will notify Assistant

4    United States Attorneys: Patrick Cashman.

 5                                          s/Andrea K. George

6                                           Andrea K. George, MN 202125
                                            10 North Post Street, Suite 700
 7                                          Spokane, Washington 99201
                                            t: (509) 624-7606
8                                           f: (509) 747-3539
                                            Andrea_George@fd.org
9

10

11

12

13

14

15

16

17

18

19
                                 Sentencing Memorandum
                                           –6–
